Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendants (The News and Observer Publishing Company and Mandy Locke) on the 11th of January 2019 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Plaintiff, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 27th of March 2019."
Upon consideration of the petition filed on the 11th of January 2019 by Defendants (The News and Observer Publishing Company and Mandy Locke) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 27th of March 2019."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15 (g)(2).